DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 3/11/20 including claims 1-20. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11 and 13-18 of copending Application No. 16/743408, henceforth, ‘408  in view of ‘062 in view of ‘804 and, further in view of ‘900 (See office action below.
This is a provisional nonstatutory double patenting rejection.
Comparison of claims 1 and 11 of instant application with claims 1 and 10 of co-pending application ‘408, reveals that all limitations in claims 1 and 11 of instant application , except the following ones in co-pending application ‘408, which are excluded from claims 1 and 11 of instant application , are similar:
“---verifying, by the transceiver of the shipping container, the first activation signal; responsive to receiving and verifying the first activation signal, transmitting, by the transceiver, network credentialing data to the activation device, the network credentialing data including a container identifier of the shipping container;”
“---shipping container---“
“---the network credentialing data;”
Therefore claims 1 and 11 of instant application of instant application are broader than claims 1 and 10 of co-pending application ‘408, and are anticipated  by claims 1 and 10 of co-pending application ‘408 .
Further, dependent claims 2-10 of instant application are similar to dependent claims 12-20 of co-pending application.
 Applicant’s claims 1-20  merely broaden the scope of instant copending application by elimination of the terms from claims 1 and 10 of co-pending application ‘408. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 ,8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, Shehadeh (XP032897062 “IDS”), henceforth, ‘062 in view of Patwardhan et al. (US 2020/0092804), henceforth, ‘804 and Francisco. (US 20140267900), henceforth, ‘900.
For Claims 1 and 11, ‘062 teaches,  “A method for dynamic wireless communication”, the method comprising:
(‘062: see Introduction, To avoid degradation of service for the user, a mechanism of communication with
the AP in sleep mode should be provided to wake it up and rapidly restore connectivity upon the arrival  of new 
users.)	
receiving, by a first controller of a first device, a first activation signal from an activation device; 
(‘062: see fig. 1, page 3 and “A. Wake up Methods” on page 2,  receiving, by a transceiver (AP of pg. 2), a first activation signal from an activation device (see wake up request from STA in 1) of A. in pg. 2, see “wake up methods” in page 2, When the AP is asleep, its WiFi interface is shut down. When the STA wants to use the AP, it starts communicating with it via the Bluetooth interface. Fig. I represents the sequence diagram for the wake up procedure.);
responsive to receiving the first activation signal, transitioning the first device from a low power state to a high power state; 
(‘062: (see last paragraph of first column of pg. 3 noting probe response--- it sends WakeOnLan wake 
message to the main WiFi interface. Usually the wake up process is fast enough to allow the AP to get back. on-line in time to receive and respond to scanning performed by the STA.   (In wake up mode, power is raised.))
broadcasting, by the first device, a second activation signal to a second controller of a second device;
(‘062:, (see networks of fig. 3 on pg. 3), wherein second or subsequent signal are broadcasted by AP.)
broadcasting, by the first device, a wireless network, wherein the first device comprises an access point for the wireless network; 
(see 4) of pg. 3 noting that AP is the first device). 
receiving, from the second device, a request to join the wireless network; and 
granting, by the first device, access to the wireless network for the second device.
‘062 does not disclose clearly following limitation, which is disclosed by ‘804, as follows:
broadcasting, by the first device, a second activation signal to a second controller of a second device;
(‘804: [0028], The Beacon is periodically broadcast from an AP and may be used for TSF at the STA. The Discovery Frame is also periodically sent from an AP and may be used at an STA to discover different BSSs  (Reads on control) available in a Wi-Fi network.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh in order to reduce power consumption.
‘062 in view of ‘804 does not disclose following limitations, which are disclosed by ‘900, as follows:
receiving, from the second device, a request to join the wireless network; and granting, by the first device, access to the wireless network for the second device.  
(‘900:,  [0070] In step 506, a second device can be detected. In an aspect, the second device can be a mobile device and/or a wireless device, such as a storage, processing, or presentation device. In another aspect, the second device can transmit a request for connection (request to join the netwok). As an example, the request for connection can comprise a request to join a network such as a local area network (e.g., LAN, WLAN, etc.). As a further example, the second device can be configured to connect to the network in response to processing the request. (Reads on granting, by the first device, access to the wireless network for the second device. ) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was 


Claim 11 has similar limitations as claim 1.

For claims 2 and 12, ‘062 in view of ‘804 and, further, in view of ‘’900 discloses all limitations of subject matter, as applied to preceding claims 1 and 11. 
‘062 does not disclose following limitation, which is disclosed by ‘804, as follows:
receiving, over the wireless network, data from the second controller.  
(‘804 eaches transmitting, over the wireless network to the activation device, container data associated with the shipping container (paragraph 24).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh in order to reduce power consumption.

Referring to claims 3 and 13, ‘062 in view of ‘804 and, further, in view of ‘’900 discloses all limitations of subject matter, as applied to preceding claims 1-2 and 11-12. 
‘062 does not disclose following limitation, which is disclosed by ‘804, as follows:
receiving, from the activation device, a request to join the wireless network; and granting, by the first device, access to the wireless network for the activation device.  

(‘804: teaches receiving, from the activation device, a request to join the wireless network; and granting, by the first device, access to the wireless network for the activation device (see paragraph 2 noting STA gaining access to network by AP).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh in order to reduce power consumption.

Referring to Claims 4 and 14, ‘062 in view of ‘804 and, further, in view of ‘’900 discloses all limitations of subject matter, as applied to preceding claims 1-3 and 11-13. 

(‘804: discloses transmitting, by the first device over the wireless network, the data from the second controller to the activation device. (paragraph 24). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh in order to reduce power consumption.

Referring to Claims 5 and 15, ‘062 in view of ‘804 and, further, in view of ‘’900 discloses all limitations of subject matter, as applied to preceding claims 1 and 11. ‘062 does not disclose following limitation, which is disclosed by ‘804, as follows:
‘804 teaches responsive to responsive to transmitting the data from the second controller to the activation device, transitioning the first device from the high power state to the low power state.  (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of Shehadeh in order to reduce power consumption.

Referring to Claims 8 and 18, ‘062 in view of ‘804 and, further, in view of ‘’900 discloses all limitations of subject matter, as applied to preceding claims 1 and 11. In addition, ‘062 disclose following limitation, as follows:
Shehadeh also teaches the activation device comprises at least one of smart phone, tablet, and computer (see first column of pg. 2 which mentions laptops).

Claims 6-7, 10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘062 in view of ‘804 and ‘900 and, further, in view of Skaaksrud (US 20170278061), henceforth, ‘061.
For claims 6 and 16, ‘062 in view of ‘804 and ‘900, discloses all limitations of subject matter, as applied to preceding claims 1 and 11 with the exception of following limitations which is disclosed by ‘061, as follows:
receiving a deactivation signal; and responsive to receiving a deactivation signal, transitioning the first device from the high power state to the low power state.
 (‘061:  [0857] the container node's controller (e.g., the programmed processing unit within the container node) actively manage and select which radio/antenna elements to use, Further, in [883] an exemplary logistics shipping container, a pallet-type logistics storage platform (that may include a cargo net to secure and contain packages to the platform),
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘061 to the device of ‘062 in view of ‘804 and ‘900 in order to locating a package ID node within a storage area of a logistics container.

Referring to claims 7 and 17, ‘062 in view of ‘804 and, further, in view of ‘900 discloses all limitations of subject matter, as applied to preceding claims 1&6 and 11&16. 
‘062 does not disclose following limitation, which is disclosed by ‘804, as follows:
Patwardhan also teaches the activation device comprising an interface coupled to the shipping container (paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘804 to the device of ‘062 in view of ‘804 and ‘900 in order to locating a package ID node within a storage area of a logistics container.

For claims 10 and 20, ‘062 in view of ‘804 and ‘900, discloses all limitations of subject matter, as applied to preceding claims 1 and 11 with the exception of following limitations which is disclosed by ‘061, as follows:
wherein the first device comprises a radio.  
 (‘061:  [0001] one or dedicated container nodes as node elements in the network, enhanced nodes that deploy multiple radio elements, and/or enhanced node communication management for highly congested operating node environments.),
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘061 to the device of ‘062 in view of ‘804 and ‘900 in order to allow for improved positional awareness when managing items, nodes associated with the items, and/or containers for such managed items..
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘062 in view of ‘804 and ‘900 

For claims 9 and 19, ‘062 in view of ‘804 and ‘900, discloses all limitations of subject matter, as applied to preceding claims 1 and 11 with the exception of following limitations which is disclosed by ‘918, as follows:
wherein the second activation signal includes credential data for connecting to the wireless network.  
(‘918:[0004] a first network device, which is joined to the network, sending authentication information. If the authentication information (reds on credential data) is determined as valid by a second network device, the second network device sends a join request toward the first network device.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of ‘918 to the device of ‘062 in view of ‘804 and ‘900 in order to have additional security while consuming low amounts of power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luber (US 20160223382) discloses A sensor device for detecting the fill level in a collection container includes an ultrasound transducer and is designed such that the sensor device, and thus the ultrasound transducer, can switch between an active operating mode and a power-saving mode. The sensor device and the ultrasound transducer arranged therein require less energy in the power-saving mode than in the operating mode. In the power-saving mode, the sensor device can be brought into the active operating mode using environmental signals and external trigger conditions, which can be configured specifically for a given collection container type. An activation device is provided, which is designed such that, based on an external signal, the activation device causes the sensor device to switch into the active operating mode, wherein the ultrasound transducer performs at least one measurement in the active operating mode. The sensor device has a low-power interface for wireless transfer of data. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on 
Monday through Friday from 9 AM -5 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647